                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL EDWIN MCLEMORE,                   )
                                          )
                    Petitioner,           )                   8:18CV567
                                          )
             V.                           )
                                          )
SCOTT R. FRAKES,                          )                     ORDER
                                          )
                    Respondent.           )
                                          )


      Petitioner has filed various motions and a brief in support of his request that I
reconsider my denial of his stay request. I have carefully reviewed all of these filings.

      IT IS ORDERED that:

      1.     The motion to amend the petition for writ of habeas corpus (filing no.
             18) is granted but only as provided herein. The following claim is
             presented in addition to those claims described in the initial progression
             order (filing no. 3), to wit: Claim Five: Petitioner was denied his Sixth
             Amendment right to counsel, namely a “Massiah violation” by use of an
             informant in violation of Neb. Rev. Stat. §29- 2262.01 (reissued 1995).1

      2.     No further amendments will be allowed.

      3.     The motion to extend filing of brief (filing no. 19) is denied as moot.




      1
        If additional state court records are required as a result of the addition of this
claim, Respondent is given leave to file them no later than the initial brief date for
Respondent set forth in this order.
      4.     The motion for reconsideration (filing no. 20) is denied.2

      5.     Respondent shall file an answer and brief or a motion for summary
             judgment and brief no later than Friday, August 9, 2019.

      6.     Petitioner shall file a brief in response no later than Monday, September
             9, 2019.

      7.     Respondent may file a reply brief no later than Wednesday, October 9,
             2019. In the event that Respondent elects not to file a reply brief, he
             should inform the court by filing a notice stating that he will not file a
             reply brief and that the motion is therefore fully submitted for decision.

      8.     Copies of the answer or motion for summary judgment, the designation,
             and Respondent’s brief must be served on Petitioner at the time they are
             filed with the court except that Respondent is only required to provide
             Petitioner with a copy of the specific pages of the designated record that
             are cited in Respondent’s answer and brief or motion and brief. In the
             event that the designation of state court records is deemed insufficient by
             Petitioner or Petitioner needs additional records from the designation,
             Petitioner may file a motion with the court requesting additional
             documents. Such motion must set forth the documents requested and the


      2
        I have read the brief. It does not change my mind. Among other things, the
belated affidavit of the private investigator trying to authenticate the interview of
Martin does not explain why the transcript is not complete (“idle conversation from
1:09:33 until end” with no ending time stated) and does not explain how it was
possible that portions (over six minutes) are “inaudible.” Still further, the affidavit
does not explain why Martin was not confronted with his trial testimony in order to
give him an opportunity to address the alleged differences in that testimony and the
interview that took place 19 years later. Most importantly, the brief does not convince
me that any of numerous other reasons for rejecting the stay motion were incorrect.

                                          -2-
      specific reasons the documents are relevant to the cognizable claims and
      Respondent’s arguments.

9.    No discovery shall be undertaken without leave of the court. See Rule 6
      of the Rules Governing Section 2254 Cases in the United States District
      Courts.

10.   My description of the claims previously set forth in the prior progression
      order (filing no. 3) remain the same but is supplemented by “Claim Five”
      described above.

11.   The clerk of the court is directed to set a pro se case management
      deadline in this case using the following text: October 9, 2019: check for
      Respondent’s reply brief.

DATED this 2nd day of July, 2019.

                                BY THE COURT:

                                s/ Richard G. Kopf
                                Senior United States District Judge




                                  -3-
